DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/22 has been entered.
	Claims 1, 4, 6-10 are under examination.
	Applicant’s response has been carefully considered but is not persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more.  Applicant has significantly amended the claims, but the basis of the rejection remains applicable. Applicant’s arguments will be addressed below.
As set forth previously, the MPEP at MPEP 2106.03 sets forth four steps for identifying eligible subject matter at 2106.04.
With respect to step (1): yes the claims recite methods of displaying patient-related data, and a computer program product comprising instructions to carry out that method.
With respect to step  (2A)(1) The claims recite an abstract idea of displaying genetic data of a patient, in a multilayered format. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). (MPEP2106(b)). Claims 1 and 6 are independent, but recite the same basic limitations.  Only claim 1 is referred to here, for brevity.
	Mental processes recited in claim 1 include:
	“displaying, via a graphical user interface, a first level, said first level comprising an interactive chromosomal view of said patient, wherein the chromosomal view comprises a circular ideogram or a classical ideogram including an annotation at a genome coordinate indicating a drug response associated with a particular mutation or gene” (mental step of identifying and displaying data in a structured format, comprising an annotation at a particular place of a diagram)
	“displaying, via a graphical user interface, responsive to a first input received at a user input interface, indicating the particular mutation or gene, a second level comprising an interactive intergenic genomic scale comprising a plurality of genes indicated by one of a plurality of colors, wherein a color of the plurality of colors of a gene of the plurality of genes indicates an expression level of the genes” (mental step of selecting input data, and displaying a set of previously identified data related to expression levels, in colors)
	“displaying, via a graphical user interface, responsive to a second input received at the user input interface indicating one of the plurality of genes, a third level comprising an interactive genic scale, comprising depictions of structures and functional blocks within the one of the plurality of genes indicated by the second input, methylation levels, at least one of gene expression or exon expression, a 3D protein structure, and marks indicating mutations of the one of the plurality of genes;” (mental step of selecting data, and providing/displaying previously collated associated structural/functional datasets)
	“and displaying, via a graphical user interface, responsive to a third input received at the user input interface, indicating one of the plurality of genes displayed in the third level, a fourth level comprising a molecular scale of the one of the plurality of genes indicated by the third input, comprising a molecular sequence and annotations of the molecular sequence, wherein the annotations comprise at least one of a nucleotide sequence, a corresponding amino acid sequence in a protein‐coding region, a nucleotide or amino acid change caused by the mutations, the exon or the gene expression, and methylation levels, or combinations thereof, or ChIP‐Seq data for histone modification.” (mental step of selecting data and displaying previously collated sequence data and annotations)
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 recites no additional active limitations.   “responsive to an input” is actually a response to data collection, but not an active recitation of collecting data.  Were the claims to recite data gathering of the patient, they would still not be sufficient.  Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g)).
	Claims 1 and 6 have been amended to recite “a graphical user interface” that displays certain information.  Claim 6 also recites the additional non-abstract element of  “non-transitory computer program product” comprising instructions for performing the method. There is not particular structure  required for the GUI, nor is it different in any way from normal methods of inputting data using a general purpose computer with a keyboard, or a hard drive, or a USB port.  Graphical User Interfaces are a generic recitation of using a general purpose computer with a display, to input data.
	The claims do not describe any specific computational steps by which the GUI or the computer program product performs or carries out the abstract idea, nor do they provide any details of how specific structures are used to implement these functions.  The program is a tool used to present information.  The claim does not provide any improvements to the programming structure itself, nor now the data recited is to particularly interact within the program.  No structure or particular function is disclosed within the claim. One could use pen and paper, or routine computing environments to draw out multi-layered displays, such as those disclosed in the art (Topol, Chen, Brewerton, Fiume, et al.) The claims require nothing more than a generic computer to perform the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	To integrate a judicial exception into a practical application, any additional limitations must be specifically identified, and not merely instructions to apply the judicial exception.  The limitations in addition must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))
	Dependent claims 4 and 7-10 have been analyzed.  Dependent claims 4 and 7-10 recite aspects of the data to be selected, or displayed in response to input.  Data gathering steps do not provide integration of a judicial exception into a practical application as they merely provide the data upon which the judicial exception is to act.
	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 1: Claim 1 does not recite any additional active elements.  The “responsive to input” is a step of reaction to an input of data, and not data gathering itself, even if provided through a routine graphical user interface.  If it were to be construed as data gathering, it would still be insufficient.  The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  The prior art Topol, Chen, Brewerton, Fiume, Juan and Schroeder each provide steps of obtaining patient specific genomic aberration and related previously collected or collated data, in detail.  This data gathering element is routine, well understood and conventional in the art of human genome analysis and bioinformatics.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 1 and 6:	the computer related elements or the general purpose computer program product do not rise to the level of significantly more than the judicial exception.  The prior art Topol, Chen, Brewerton, Schroeder, Juan and Fiume each provide computer systems, comprising graphical user interfaces, and programmed computing elements meeting the limitations of the claims for the same purpose of summarizing patient genome related information in a multilayered format.  These computing elements are routine, well understood and conventional in the art of bioinformatics, and graphical user interfaces used to display genomic data.  The program elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims 4 and 7-10 have been analyzed with respect to step 2B. Dependent claims 4 and 7-10 describe the data to be input, or previously collected/ collated for display.  Data descriptions and data collection fail to rise to the level of significantly more as noted above.  None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Applicant’s Arguments:
	The claims have been amended to be methods of displaying data, in response to input of patient-specific data, which is input through a graphical user interface.  Applicant’s arguments have been considered, but the claimed limitations are still directed to mental steps executed in a routine computing environment.
The Examiner has specifically identified each limitation in the claim, and what category of judicial exception is encompassed. The abstract ideas identified in the independent claims are the same as those identified as mental processes, concepts performed in the human mind including observations, evaluations, judgements and opinions, in MPEP 2106.04.
With respect to arguments of improvement, the nature of the improvement is not specifically identified, nor is it clear that all of the necessary and sufficient limitations to carry out that improvement are present in the independent claims.  With respect to arguments regarding “making inferences”, “effective treatment planning”,  “other important decisions” applicant is arguing limitations not present in the rejected claims.  With respect to improving ultrasound technology, no aspect of any kind of ultrasound technology is present in the claims.  No ultrasound data is gathered.  No ultrasound system elements are present.  No limitation applying ultrasound data to the steps of displaying information improve any actual ultrasound technology limitations.  Merely receiving data, and making a display does not create any improvement in the computer itself.  Merely correlating input data with known data and displaying it does not provide an improvement in the field of biotechnology.
Once the presence of a judicial exception has been determined to be recited in a claim,
the additional elements are probed for integration into a practical application. In claims 1 and 6, the only additional elements are the GUI and the computer program product, and possibly an element of data gathering.
	With respect to the claims reciting mental steps, with or without a computer, “the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) toperform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of binary- coded decimal numerals to pure binary numerals can be done mentally,”  i.e., "as a person would do it by head and hand").”  MPEP 2106.04 “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681,1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307,1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. FirstChoice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping” was an abstract idea because it could be "performed by humans without a computer").
The mental steps of accepting patient-related input, and then selecting and displaying previously collected or collated data sets having the required forms can all be practically performed by the human mind, or by a person with pen and paper, or using a general purpose computer as a tool. There are no data manipulations in those steps which cannot be performed as such.  The GUI has no specific aspects beyond accepting data. The patient data is not specifically acted upon, nor does it interact in a particular way with computing structures.  “Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.”
	The courts have acknowledged that steps of displaying the collected or computed data, performed mentally, or with paper and pencil, would take considerable time and effort, but that is, of course, the singular purpose of computers and computer networks, to perform large numbers of calculations or instructions, via algorithms, rapidly, and without error (assuming no error in user input). Although a general-purpose computer can perform calculations at a rate and accuracy that can far outstrip the mental performance of a skilled artisan, the nature of the activity is essentially the same, and constitutes an abstract idea. See Bancorp Serves., L.L. C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266,1278 (Fed. Cir. 2012) (holding that “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”); see also See SiRF Tech., Inc. v. Int’l Trade Comm ’n, 601 F.3d 1319,1333 (Fed. Cir. 2010) (holding that: In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations).
	With respect to the elements in addition to the judicial exception of data gathering steps, or responding to data inputs, they provide the data which are then acted upon by the judicial exceptions. These steps are fairly generically recited, and do not provide an inventive concept, as the same steps have been routinely performed in the prior art, as evidenced by the cited prior art documents which recite steps of producing or receiving the same type of data. 
One example noted in the rejection above is provided here: Topol (2014, of record) provides a method of displaying patient-specific data and genomic data in a multilayered format. “Perhaps the most commonly used geographic information systems are Google maps, which provide a layered approach to data visualization…This GIS exemplifies the concept of gathering and transforming large bodies of data to provide exquisite temporal and location information… it is now possible to digitize a human being.  As shown in Fig 1, there are multiple layers of data that can now be obtained for any individual. This includes data from biosensors, scanners, electronic medical records, social media, and the various omics that include countless hours of bioinformatics and analytical work.” (page 241).  The collected patient-specific information is then provided to a program process, which directs display of certain previously provided data. 
Chen et al. (2012 of record) collects bioinformatic data generated from one or more experiments and applies it to a multilayered graphical display system.  (See Fig 1C). The processes of Chen “perform extensive iPOP of an individual through healthy and diseased dates… iPOP provides a multidimensional view of medical states including healthy states, response to viral infection, recovery and T2D onset.” (p1301).  
Krzywinski et al (2009 of record) provide the data visualization system called Circos.  “Our tool is effective in displaying variation in genome structure and, generally, any other kind of positional relationships between genomic intervals. Such data are routinely produced by sequence alignments, hybridization arrays, genome mapping, and genotyping studies. Circos uses a circular ideogram layout to facilitate the display of relationships between pairs of positions by the use of ribbons, which encode the position, size, and orientation of related genomic elements. Circos is capable of displaying data as scatter, line and histogram plots, heat maps, tiles, connectors and text. Bitmap or vector images can be created from GFF-style data inputs and hierarchical configuration files, which can be easily generated by automated tools, making Circos suitable for rapid deployment in data analysis and reporting pipelines.” (page 1) and Krzywinski further notes: “. To mitigate the inherent difficulties in detecting, filtering and classifying patterns within large data sets, we require instructive and clear visualizations that (1) adapt to the density and dynamic range of the data, (2) maintain complexity and detail in the data, and (3) scale well without sacrificing clarity and specificity.”  
As such, these data gathering elements cannot provide significantly more, as they are well- understood, routine and conventional steps in the field of genetics and bioinformatics. When considered in combination with the judicial exceptions, the steps are merely used to produce the data required to carry out the judicial exceptions.
With respect to the additional element in claims 1 and 6 of a GUI and a computer program product, the GUI and the program are used to accept data, and respond to it, as an aid to perform the identified mental processes all of which make up the abstract idea. These systems were previously shown to be routine. As an example, the Circos program product comprises responses to inputs of patient specific data, known data, and generates multilayered circular visualizations of the data, each of which can be further expanded or annotated as desired.  The Circos tool is summarized by Krzywinski as “Although Circos is general and useable in any data domain, features have been added to mitigate inherent difficulties in visualizing large-scale multi-sample genomic data. Specifically, to address the issue of sparseness, the scale on each ideogram can be independently adjusted (both locally and globally) to attenuate or increase the visibility of a region. To accommodate visualizations that focus on regions of interest, axis breaks can be used to map chromosomes onto any number of ideograms which themselves can be drawn in any order or orientation. To help demonstrate patterns in the data, data points can have their value and format characteristics altered by flexible rules. Finally, to help integrate Circos into analysis pipelines, the software is driven by flat-text configuration files which can be created and adjusted automatically to create visualizations as part of an analysis workflow.”
In the claims, no nonroutine elements of a graphical user interface are required.  There are no nonroutine elements of a computer system that are required.  Neither element interacts with the collected data in a nonroutine way. The program of the claim does not set forth any particular programming, or any particular interactions with a system, or require a particular machine. The computer is not changed or improved by carrying out the abstract idea.
When considered in combination with the judicial exception, the elements in order provide no more than what is well-understood, routine, conventional activity in the field, and append routine, conventional activities known to the industry, specified at a high level of generality.
The display of the genomic information (carried out by the judicial exception) does not provide an improvement in the technology of receipt of genetic data and annotations. The receipt of data is carried out, through routine data input to a GUI, unchanged, whether or not the judicial exception is applied. (Cleveland Clinic Foundation: using well-known or standard laboratory techniques is not sufficient to show an improvement (MPEP2106.05(a)) .
The display of the genomic or previously collected information (carried out by the judicial exception) does not require a non-conventional interaction with a specific element of a computer as was required in Enfish. The display of information (carried out by the judicial exception) does not improve the functionality of the computer itself. It does not improve a technology by enabling the automation of a task which previously could not be performed as in McRo.
NOTE: this claim, while computer-implemented, is wholly a data analysis type claim: data is obtained, analyzed, and new data is output. In response to this rejection, Applicant is encouraged to consider the following:
It is the integration of the judicial exception with a practical application that takes a judicial exception into the realm of being patent-eligible.  If the claim is sufficiently computer-related and/or improves its otherwise relevant field, at least the following Federal Circuit opinions may be relevant to an argument in this context: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  
Since several of these opinions relate to inventions which were to some extent computer-related, arguments related to these opinions should clearly identify the particular field in which asserted improvement occurs in the claims.  These arguments generally rely on there being an "improvement" clearly on the record and in the independent claims.  One approach to clearly placing an improvement argument on the record is to show that: 1) a particular improvement is identified (assertion of general "improvement" cannot suffice); 2) there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and 3) any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  
As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6 and 9-10 remain rejected under 35 U.S.C. 102a1 as being anticipated by Topol (2014).
Topol, E. J. (March 27, 2014) Individualized medicine from Prewomb to tomb. Cell 157 p241-253. (of record)
The claims have been amended to require a generic graphical user interface (GUI) but the reference still applies. Applicant’s arguments will be addressed below.
Claim 1 sets forth a method displaying layers of data, in response to input of patient-specific data, or selection of data, in a layered format.  The first layer is an interactive chromosomal view, such as a circular ideogram or a classical ideogram including annotations at genome coordinates, and the related gene, and a mutation of that gene which is related to a drug response.  The next layer provides display of gene expression data of a plurality of genes, previously collected or determined. The third layer provides display of structural and functional data of one or more of the genes of level two, such as methylation levels, gene expression, exon expression, three-dimensional structures and marks noting known mutations, all previously determined and collected.  The fourth layer provides display of molecular sequence information and related annotations such as amino acid sequences, changes in nucleic acid/ protein sequences caused by previously known mutations, exon or gene expression etc or ChIP-Seq data.
With respect to claim 1 and claim 6, Topol provides a method of displaying patient-specific data and genomic data in a multilayered format.  The Human GIS is a google based geographic information system which has been applied to a human being (Fig 1). Fig 1 is a basic multilayered figure showing layers of genetic, proteomic, transcriptomic, metabolomics, microbiomic, and epigenomic data, as well as medical imaging data, social data and physical representations.  Topol discloses genome, whole genome, and exome sequencing of patient samples (blood or tissue) at pages 2-4.  The patient-specific information is then provided to a data entry graphical user interface of the program. In response to the input of patient data, a multilayered or stacked circular ideogram is generated, including annotations of known drug response mutations at Figure 2.  Figure 2a is a multilayered circular Circos plot taken from Chen et al, 2b is an adapted so-called London tube model.  


    PNG
    media_image1.png
    461
    685
    media_image1.png
    Greyscale

Figure 2a. “From outer to inner rings: chromosome ideogram; genomic data (pale blue ring). structural variants >50 bp (deletions [blue tiles]. duplications [red tiles]), indels (green triangles); transcriptomic data (yellow ring), expression ratio of viral infection to healthy states; proteomic data (light purple ring). ratio of protein levels during human rhinovirus (HRV) infection to healthy states; transcriptomic data (yellow ring), differential heteroallelic expression ratio of alternative allele to reference allele for missense and synonymous variants (purple dots) and candidate RNA missense and synonymous edits (red triangles, purple dots, orange triangles, and green dots, respectively). From Chen et al. (2012) with permission. 

Circos is a computer program which displays genomic information in a stacked multilayered format, which can be circular or non-circular.  Each layer identified in the sidebar is a separate circular ideogram, displayed in a multilayered format, in stacks, where in response to certain types of information, Circos generates and displays the ideograms, linked together when appropriate.  The computer program/ system of Circos comprises previously determined or patient-specific drug response gene mutations, gene expression data, structural and functional information of related genes, including methylation, expression, and three-dimensional structures, annotations to the nucleic acid sequences, encoded protein sequences, the effects of changes in those sequences, or ChIP-Seq data.  The patient-specific display is called “integrated personal omics profiling” iPOP or “Snyderome” after the name of the patient. 

    PNG
    media_image2.png
    521
    605
    media_image2.png
    Greyscale


2B: Adopted London Tube model of integrated omics from Shendure and Aiden Integration of the many applications of next-generation DNA sequencing, which include sites of DNA methylation (methyl-seq), protein-DNA interactions (ChlP-seq), 3D genome structure (Hi-C), genetically targeted purification of polysomal mRNAs (TRAP), the B cell and T cell repertoires (immuno­seq), and functional consequences of genetic variation (synthetic saturation mutagenesis) with a small set of core techniques, represented as open circles of "stations." Like subway lines, individual sequencing experiments move from station to station until they ultimately arrive at a common terminal-DNA sequencing.” 

The ideograms of Topol are interactive at each level, shown by the pop out boxes and graphs of Fig 2a, and the links in 2b.  The data provided in response to patient input/ selection can be patient-specific (“Snyderome”) or from previously generated data from literature or other databases.  Drug response mutations are specifically discussed at pages 8-10 in the discussion of cancer and pharmacogenomics.  These include mutations known to affect an individual’s response to a pharmaceutical treatment.  Individual drug response mutations for nearly 100 drugs are provided by the FDA and related literature. Metabolomic, transcriptomic, microbiomic, epigenomic and exosomic data are discussed at pages 4-5. Markings, annotations, expression levels, and all other data can be provided in color, or in any desired method such as three dimensionally.  As such, Topol provides the methods and programs of claims 1 and 6.  
With respect to claim 4, a multiplicity of tracks are provided such as ChIP data, assay data, etc in Figure 2.
With respect to claim 9, the ideograms can comprise a plurality of ideograms of different individuals or cohorts, such as at page 4, where the genomics of family members of a patient were analyzed to discover variants important in cholesterol metabolism, etc.  With respect to claim 10, the ideograms are stacked as in Fig 2a.
Figure 5 is another look at a multilayered interactive summary or representation of patient specific data. 

    PNG
    media_image3.png
    348
    390
    media_image3.png
    Greyscale

Fig 5: “Legend from Whole-Genome Sequencing to Identification of a Causative Variant: Following sequencing, alignment, and annotation, the 3.5 million variants-all genetic variants in the family (unaffected and affected individuals)-are analyzed to identify known disease variants. Then inheritance-based and population-based filters are applied. Phenotype-informed ranking and functional filters are used to then determine the root-cause variant. The timeline for this involves (1) sample preparation of 2 days, (2) sequencing of 2 days in fast output mode, the (3) preliminary analysis in ~24 hr (6 hr for variant calling, 1 hr annotation, 1 hr for each candidate variant), and (4) literature review to exclude and include genes hit by potential candidate variants-an additional ~5 days..”

Applicant’s arguments:
With respect to Applicant’s amendment to add the use of a generic GUI, and the alleged amendment to link the layers, these arguments are not persuasive.  No aspect of the GUI is specifically claimed that differs from any other routine computer system with input, processors, memory, and displays.  Similarly stating that indication that “XXX displayed on the XXX level” or “XXX indicated by the XXX input” is not providing any specific computer programming steps or steps of creating a linked display as argued by Applicant.  An observation that a gene is present in the second input and then displayed in the second level is merely an observation of previously provided data.  
As previously set forth, Topol provides programs which accept or receive patient related data, in an interactive chromosomal view “including an annotation at a genome coordinate indicating a drug response associated with a particular mutation or gene.”  With respect to the drug response associated with a particular mutation or gene, Topol states: “With the use of GWAS there has been an avalanche of discovery of alleles that are pivotal to individual drug response.”  Alleles are present at a specific set of coordinates or within specific genes.  Topol provides more than one multilayered or multileveled display process for displaying patient-related or patient-specified data.  (Figures 2a, 2b and Fig 5) Topol provides the required responses to providing patient-related data, or patient data inputs to a GUI. The displays are interactive ideograms, both circular and regular, with a variety of data tracks that can be stacked, selected and viewed such as known mutations, gene expression data, or known effects of mutations.  As such, Topol meets the limitations of the claims.  With respect to arguments about the structure of the display, Applicant is arguing limitations not present in the pending claims.  No specific linkages, data structures, or programming architecture is present in the claims.  All that is required is a multilevel interactive display and a generic computer system input.

Claim(s) 1, 4, 6 and 9-10 remain rejected under 35 U.S.C. 102a1 as being anticipated by Chen (2012).
Chen, R. et al. (2012) Personal Omics profiling reveals dynamic molecular and medical phenotypes. Cell 148, p1293-1307. (of record)
The claims have been amended to add generic GUI elements, however the reference still applies. Applicant’s arguments will be addressed below.
Chen provides a method of displaying patient-specific data in a graphical multilayered format.  The iPOP tool is an interactive integrative personal omics profile, which combines genomic, transcriptomic, proteomic, metabolomics, and autoantibody profiles from a single individual over a 14 month period. In response to the submission of patient-specific data or selections of patient data, iPOP can provide a multiplicity of data visualization tools depending on the type of data.  Fig 1 is a multilayered figure showing stacked, interactive layers of genetic, proteomic, transcriptomic, metabolomics, microbiomic, and epigenomic data, as well as time course data.  Drug response data is discussed at the paragraph spanning p 1296-1297, and Fig 2A. “Among the alleles of interest, (Fig2A and TableS2B) two genotypes affecting the LPIN1 and SLC22A1 genes were associated with favorable (glucose lowering) responses to two diabetic drugs, rosiglitazone and metformin, respectively.”  In response to patient input or selections, the data collected from the patient, cohort, or databases of literature can be selected and displayed (p1297).  Fig 1B shows types of data collected from patients or cohorts or literature citations.  
The data selected in response to input by the patient is then displayed in the multilayered interactive Circos ideogram/ plot of Fig 1C. 

    PNG
    media_image1.png
    461
    685
    media_image1.png
    Greyscale

Fig 1: “From outer to inner rings: chromosome ideogram; genomic data (pale blue ring), structural variants >50 bp (deletions [blue tiles], duplications [red tiles]), indels (green triangles); transcriptomic data (yellow ring), expression ratio of HRV infection to healthy states; proteomic data (light purple ring), ratio of protein levels during HRV infection to healthy states; transcriptomic data (yellow ring), differential heteroallelic expression ratio of alternative allele to reference allele for missense and synonymous variants (purple dots) and candidate RNA missense and synonymous edits (red triangles, purple dots, orange triangles and green dots, respectively).”  

Previously performed experiments, or data from known databases include the list at page 1297: 
“After classification, the data were agglomerated into hierarchical clusters (using correlation distance and average linkage) of common patterns and biological relevance was assessed through GO analysis (Cytoscape, BiNGO  p < 0.05, Benjamin Hochberg adjusted p < 0.05) and pathway analysis (Reactome functional interaction [FI], networks including KEGG, p < 0.05, FDR < 0.05). The unified framework approach was implemented on all the different data sets both individually and in combination, and our results revealed a number of differential changes that occurred both during infectious states and the varying glucose states… the proteome and metabolome results are presented in the Supplemental Information (Figures S3, S4, S6 and Data S3–S6).”  
Various data elements can be expressed in colors, such as gene expression (Fig 2F, Fig 3B, Figs 4-5, and Figs S4-S6 for the integrated omics platform and analysis). 
In response to patient data input or selection, the data is linked out from the circular ideogram or classical ideogram, and displayed in pathways to interact with certain types of information or actions or cellular processes. Figure 2 combines gene information such as rare variants with medical findings.  Figure 2 also discloses gene expression data in color.  Transcriptomics is shown at fig 3 and its description.  Assay data is discussed throughout.  Omics clustering, with pathway mapping, expression data, etc are disclosed and displayed in Fig 4.  Hetroallelic expression studies, mRNA editing, and genetic markers are linked in figures 5 and 6. This meets the requirements for claim 4. See also supplemental figures and descriptions. Figure S5 is an overview of Figures 3 and 4.
With respect to claim 6, the iPOP program comprises all the limitations as pointed out meeting claim 1.  
With respect to claim 9, multiplicities of individuals or cohorts are disclosed (Supplemental information, samples etc.). With respect to claim 10, Fig 1C of Chen provides stacked circular ideogram layers.
Applicant’s arguments:
With respect to Applicant’s amendment to add the use of a generic GUI, and the alleged amendment to link the layers, these arguments are not persuasive.  No aspect of the GUI is specifically claimed that differs from any other routine computer system with input, processors, memory, and displays.  Similarly stating that indication that “XXX displayed on the XXX level” or “XXX indicated by the XXX input” is not providing any specific computer programming steps or steps of creating a linked display as argued by Applicant.  An observation that a gene is present in the second input and then displayed in the second level is simply an observation of data provided or displayed.  
Chen provides an interactive multilayered or multileveled display process for displaying patient-related or patient-specified data.  Chen provides the required responses to providing patient-related data, or patient data inputs. The displays are interactive ideograms, both circular and regular, with a variety of linked data tracks that can be selected and viewed such as known mutations, gene expression data, or known effects of mutations.  As such, Chen meets the limitations of the claims.  With respect to arguments about the structure of the display, Applicant is arguing limitations not present in the pending claims.  No specific linkages, data structures, or programming architecture is present in the claims.  All that is required is a generic GUI, and a computer program product.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 6-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Krzywinski (2009) in view of Online Tutorials for Circos, copyrighted 2009-2016.
Krzywinski et al. (2009) Circos: an Information asthetic for Comparative Genomics. Genome Research 19:1639-1645. 
Online tutorials for Circos, @ circos.ca/ tutorials/ lessons/ copyrighted 2009-2016. The entire set of tutorials cannot be provided here in paper or a single file, but certain relevant pages have been downloaded and provided for convenience.  All tutorials can be downloaded from http://circos.ca/software/download/tutorials and there are two versions, one dated 2009, one labeled “current”.  
Claim 1 sets forth a method displaying layers of data, in response to input of patient-specific data, or selection of data, in a layered format.  The first layer is an interactive chromosomal view, such as a circular ideogram or a classical ideogram including annotations at genome coordinates, and the related gene, and a mutation of that gene which is related to a drug response.  The next layer provides display of gene expression data of a plurality of genes, previously collected or determined. The third layer provides display of structural and functional data of one or more of the genes of level two, such as methylation levels, gene expression, exon expression, three-dimensional structures and marks noting known mutations, all previously determined and collected.  The fourth layer provides display of molecular sequence information and related annotations such as amino acid sequences, changes in nucleic acid/ protein sequences caused by previously known mutations, exon or gene expression etc or ChIP-Seq data.
	Krzywinski et al provide a method and interactive program for displaying interactive patient-specific or patient-selected information, in a multilayered format.  The program is named Circos.  As set forth in the abstract, Circos is summarized as:
 “Our tool is effective in displaying variation in genome structure and, generally, any other kind of positional relationships between genomic intervals. Such data are routinely produced by sequence alignments, hybridization arrays, genome mapping, and genotyping studies. Circos uses a circular ideogram layout to facilitate the display of relationships between pairs of positions by the use of ribbons, which encode the position, size, and orientation of related genomic elements. Circos is capable of displaying data as scatter, line and histogram plots, heat maps, tiles, connectors and text. Bitmap or vector images can be created from GFF-style data inputs and hierarchical configuration files, which can be easily generated by automated tools, making Circos suitable for rapid deployment in data analysis and reporting pipelines.”  

The introduction further discusses elements of Circos: 
“Although Circos is general and useable in any data domain, features have been added to mitigate inherent difficulties in visualizing large-scale multi-sample genomic data. Specifically, to address the issue of sparseness, the scale on each ideogram can be independently adjusted (both locally and globally) to attenuate or increase the visibility of a region. To accommodate visualizations that focus on regions of interest, axis breaks can be used to map chromosomes onto any number of ideograms which themselves can be drawn in any order or orientation. To help demonstrate patterns in the data, data points can have their value and format characteristics altered by flexible rules. Finally, to help integrate Circos into analysis pipelines, the software is driven by flat-text configuration files which can be created and adjusted automatically to create visualizations as part of an analysis workflow.” (Introduction, p3)  

All of the features of the Circos program cannot be provided within the reference alone, so the authors generated a set of instructions and tutorials available online; Online Tutorials for Circos (http:/ circos.ca/ tutorials/ lessons/ copyrighted 2009-2016.)  Motivation to use the tutorials in combination with the paper is provided directly, in the Discussion section of the paper:  
“An extensive online set of tutorials (presently there are about 80 tutorials), each with a thorough discussion of a specific feature and with sample images, configuration files and data. Each tutorial provides a set of recipes that can be used as a departure point in generating visualizations of common data sets” (Discussion, p8). 

	 The image maps of Circos are HTML based, so that any area of an ideogram can be associated with a web link to an associated URL with related information such as datasets regarding methylation, or expression, or encoded protein information (Tutorials/image maps/ ideograms).
	With respect to claim 1: Circos can accept patient-specific data and provide a first level of an interactive chromosomal view of the patient, with a circular ideogram including annotations at coordinates associated with an individual drug response.  This is provided by the paper in the Results, showing patient whole genome analysis for one or more patients, such as the t(14;18) translocation between BCL2 and IGH gene regions.  
Legend of Figure 1. “A whole-genome view of structural changes in five follicular lymphoma tumor samples observed using restriction digest fingerprints and Affymetrix Mapping 500k arrays. Each of chromosomes 1-22,X are represented by circularly arranged ideograms (H), demarcated by a megabase scale on the outer rim of the figure (I). A stylized and color-coded instance of each ideogram is found in track G. Data tracks (B-F) comprise five concentric rings, each corresponding to a different sample. Translocations are shown in track A as curves that connect regions brought into adjacency by the rearrangement. Each curve is associated with a specific sample by circular glyphs in track B attached to the sample’s ring. Track C shows inversions by curves pointing outward from the center. Large-scale deletions and insertions are shown as red and green triangular glyphs, respectively, in track D. The density of small-scale indels is shown in track E, where the size of the circular glyph for each 5Mb region is proportional to the number of events in the region. Copy number information for each of the five samples is shown in track F, which comprises five concentric rings of histograms. Each histogram in track F shows the average copy number value across 1,000 probes, as well as the minimum and maximum 3-probe average within each 1,000 probe subset (see Figure 5 for details).” 
    PNG
    media_image4.png
    906
    781
    media_image4.png
    Greyscale

Figure 2 shows representation of small scale mutations such as indels or SNP’s. The tutorial notes the differences between the karyotypes, the circular ideograms and traditional ideograms in tutorials/ideograms/ideograms . The tutorial provides several instructions regarding tick marks and labels, such as for specific positions on a chromosome in tutorials/ticks and labels/ single ticks.  Marking relative positions are also disclosed.
Legend to Figure 2. Ordered clone structure of three fingerprint map contigs (colored segments at right of figure, e.g. A) from three follicular lymphoma tumor samples. Fingerprint-based alignments for each clone are shown as curves (B) from the middle of the clone to the corresponding genomic region (C). Fingerprinted clones are represented as tiles in track D, with clone names shown in track E. Clones that have multiple alignments to distant genomic regions are highlighted in red (e.g. 175B19 in sample 13). The alignments and extent of these clones on the map contig and genomic region are similarly highlighted (F). Small-scale indels detected by fingerprints in each of the three samples is shown in track G, in three concentric rings. The glyphs used for the small scale indels are magnified to be discernable (events are too small to directly show at this scale) and proportional to the size of the indel.”

    PNG
    media_image5.png
    816
    782
    media_image5.png
    Greyscale


	In response to patient information input, a second interactive level is provided comprising gene expression data in colors. See Tutorial/ 2d tracks/ heatmaps which teaches how heatmaps are linked to or represented in the interactive levels.  Color mapping, and multiple mapping schemes for heatmaps are disclosed and set forth.  The section tutorials/ 2d tracks/ tiles displays genomic regions such as genes, exons, duplications, or coverage elements such a s sequence reads for expression levels.  Varying 2d representations of data include scatter plots, line plots, histograms, tiles, heat maps and how to stack tracks through connectors.  Text input is also disclosed in this section. An example of a multilayered stacked circular ideogram, using the Circos program to illustrate gene expression, methylation, SNP, SNV et al. data was found on the CIRCOS web tutorial site: “This guide demonstrates the use of the conventional chromosome color palette, in which each of the human chromosomes, as well as well as chrUn (unanchored sequence), is assigned a characteristic color. Also shown are ways in which 2D track types (text, stacked histogram, highlight, heatmap) can be used to add texture to the data or display summary statistics.”

    PNG
    media_image6.png
    537
    706
    media_image6.png
    Greyscale


	In response to patient input indicating one of the genes, a third level of an interactive genic scale representation of the genes, methylation, structure and/or tick marks of mutations can be provided.  This is taught in the paper in the Results, in the discussions of the t(14:18) translocation and the genes involved.  This is also taught in the tutorials using features such as cropping, tags, and labels in the tutorial section tutorials/ideograms/ .  A recipe for focusing on a genome region which includes a gene is provided at Tutorials/highlights/recipe2 .  Additionally, axis scaling can be applied to zoom in on specifically identified regions at tutorials/scaling/zooming .

    PNG
    media_image7.png
    716
    735
    media_image7.png
    Greyscale


	In response to an input of a selection of a gene, a fourth level of an interactive scaled representation of the gene, comprising any desired information such as sequence, methylation, exons, mutations, etc.  Along with each teachings from the third level above, the tutorials provide wedge highlights that can be applied to draw a colored slice defined by start and end genomic positions anywhere within the image.  Gene lists associated with a region can be highlighted in the wedge.  (tutorials/ highlights/ wedges and tutorials/highlight/ parameters.)  Ideogram highlights are a separate layer overtop of the chromosomal ideogram.  (tutorials/highlights/ideogram highlights). 

    PNG
    media_image8.png
    819
    809
    media_image8.png
    Greyscale


See also tutorials/2dtracks/text3 for sequence level text information

    PNG
    media_image9.png
    1085
    744
    media_image9.png
    Greyscale


	As such, claims 1 and 6 are disclosed by the combination of the paper, and the tutorials.
	With respect to claim 4, methylation data is disclosed by the paper at page 8: 
“It is equally challenging to effectively represent sparse or non-uniformly distributed data, which inherently do not make effective use of the space within a figure. An example of these kind of data is epigenomic methylation state information, which is sampled at a large but non-uniformly distributed positions in the genome (Eckhardt et al. 2006). Circos was applied to visualize these data in (Zimmer 2008), using a connector track (also used in Figure 3 G) to map non-uniformly distributed genomic primer positions at which methylation values were measured with uniformly distributed stacked histograms that relate the extent of methylation.”

	With respect to claims 7-8, links to ribbon plots and three dimensional elements can be applied. (tutorials/links and tutorials/imagemaps/clickablehighlights (below), and tutorials/2dtracks/stacking tracks.  See also the recipes section of the tutorials)

    PNG
    media_image10.png
    817
    802
    media_image10.png
    Greyscale

	With respect to claim 9, the paper discloses that in figure 1, five separate patient genomes are compared concentrically.  
	With respect to claim 10, both the paper and the tutorials provide stacking of layers throughout.  
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
	Applying the KSR standard of obviousness to Krzywinski and the teachings of the Online Tutorials, we conclude that creating a multileveled, interactive, scalable ideogram of genomic data, represents a combination of known elements which yield the predictable result of the same types of display elements generated by the Circos program which provide multiple layers of patient-related information, reference information, literature information and multiple types of visualizations of genomic information in circular ideograms or karyotypes.  Krzywinski et al provide the initial coding and programming for the production of these interactive, scalable multi-level displays in the 2009 paper.  The entirety of the scope of the program cannot be disclosed completely in a few pages of a literature citation due to limitations of space.  As such, Krzywinski specifically created Online Tutorials for the Circos program, beginning in 2009, to address additional features of the program which were contemplated and implemented between 2009 and 2016.  One of skill in the art would have been highly motivated to look to these tutorials, because the tutorials provide fine grained explanations of the various programming aspects of Circos, as well as how to use the program to present multilayered, interactive, scalable ideograms of patient specific information. The use of information provided by the tutorials is specifically directed by Krzywinski in the discussion section. “An extensive online set of tutorials (presently there are about 80 tutorials), each with a thorough discussion of a specific feature and with sample images, configuration files and data. Each tutorial provides a set of recipes that can be used as a departure point in generating visualizations of common data sets” (Discussion, p8).  Therefore, combining the disclosures of the Krzywinski paper, with the Online Tutorials as directly taught by Krzywinski would further serve to achieve the predictable result of displays of multilayered patient-specific genomic information which can be addressed and accessed in a multiplicity of ways, depending on the nature of the information required, because the tutorials provide textual, image, and programming instructions for each of the functions listed in the claims. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
	Applicant’s arguments
With respect to Applicant’s amendment to add the use of a generic GUI, and the alleged amendment to link the layers, these arguments are not persuasive.  No aspect of the GUI is specifically claimed that differs from any other routine computer system with input, processors, memory, and displays.  Similarly stating that indication that “XXX displayed on the XXX level” or “XXX indicated by the XXX input” is not providing any specific computer programming steps or steps of creating a linked display as argued by Applicant.  An observation that a gene is present in the second input and then displayed in the second level is simply an observation of data provided or displayed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631